            Case 1:19-cv-10134-OTW Document 41 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ANDRES EMETERIO TERAN, on behalf of                           :
himself and FLSA Collective Plaintiffs,                       :
                                                              :   19-CV-10134 (OTW)
                         Plaintiff,                           :
                                                              :   OPINION & ORDER
                      -against-                               :
                                                              :
NAI TAPAS RESTAURANT CORP. and RUBEN
                                                              :
RODRIGUEZ,
                                                              :
                         Defendants.                          :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On March 25, 2021, the Court declined to approve the proposed settlement agreement

under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) because the

proposed settlement agreement had an overly restrictive non-disparagement provision. (ECF 39

at 4-5 (citing Martinez v. Gulluoglu LLC, No. 15-CV-2727 (PAE), 2016 WL 206474, at *1 (S.D.N.Y.

Jan. 15, 2016) (finding non-disparagement provisions generally contravene the FLSA’s purpose);

Gaspar v. Pers. Touch Moving, Inc., No. 13-CV-8187 (AJN), 2015 WL 7871036, at 83 (S.D.N.Y.

Dec. 3, 2015) (Non-disparagements provisions “prevent the spread of information about FLSA

actions to other workers (both employees of Defendants and others), who can then use

information to vindicate their statutory rights.”)). The Court, employing the Wolinsky v.

Scholastic Inc., 900 F. Supp. 3d 332, 335 (S.D.N.Y. 2012) factors, found that the rest of the

proposed settlement agreement compiled with Cheeks.
         Case 1:19-cv-10134-OTW Document 41 Filed 04/09/21 Page 2 of 2




       The Court ordered that the parties file a revised settlement agreement. (ECF 39 at 6). On

April 8, 2021, the parties filed a revised settlement agreement that removed the mutual non-

disparagement clause. (ECF 40). Accordingly, I approve the Settlement Agreement (ECF 40-1).

       The Clerk of Court is directed to terminate any open motions and close the case.



       SO ORDERED.



                                                          s/ Ona T. Wang
 Dated: April 9, 2021                                   Ona T. Wang
        New York, New York                              United States Magistrate Judge




                                               2
